USCA4 Appeal: 22-6524      Doc: 9        Filed: 10/21/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6524


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        TERRILL LANIER WILLIAMS,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Catherine C. Eagles, District Judge. (1:18-cr-00089-CCE-2)


        Submitted: October 18, 2022                                   Decided: October 21, 2022


        Before WYNN and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Terrill Lanier Williams, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6524      Doc: 9         Filed: 10/21/2022      Pg: 2 of 2




        PER CURIAM:

               Terrill Lanier Williams appeals the district court’s orders denying his 18 U.S.C.

        § 3582(c)(1)(A) motion for compassionate release and his motion for reconsideration. We

        review a district court’s order granting or denying a compassionate release motion for

        abuse of discretion. United States v. Kibble, 992 F.3d 326, 329 (4th Cir.) (stating standard

        of review), cert. denied, 142 S. Ct. 383 (2021). We have reviewed the record and conclude

        that the district court did not abuse its discretion in analyzing the relevant 18 U.S.C.

        § 3553(a) factors. See United States v. High, 997 F.3d 181, 189 (4th Cir. 2021) (affirming

        district court’s order denying compassionate release where “[t]he court’s rationale . . . was

        both rational and legitimate under [18 U.S.C. § 3553(a)]” and “the court sufficiently

        explained its denial to allow for meaningful appellate review” (internal quotation marks

        omitted)). We therefore affirm the district court’s orders. We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     2